DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Note that dependent claims are included in the claim(s) based upon their respective dependence upon a rejected claim.
Claim 1 defines variables “R91 to R100”, but there are no R99 or R100 variables shown in the formulas.  Accordingly, the intended meaning of R99 and R100 is unclear.  Clarification and/or correction are required.
Claim 10 defines variables “R91 to R100”, but there are no R99 or R100 variables shown in the formulas.  Accordingly, the intended meaning of R99 and R100 is unclear.  Clarification and/or correction are required.
Claim 11 defines variables “R91 to R100”, but there are no R99 or R100 variables shown in the formulas.  Accordingly, the intended meaning of R99 and R100 is unclear.  Clarification and/or correction are required.
Claim 12 defines variables “R91 to R100”, but there are no R99 or R100 variables shown in the formulas.  Accordingly, the intended meaning of R99 and R100 is unclear.  Clarification and/or correction are required.
Claim 13 defines variables “R91 to R100”, but there are no R99 or R100 variables shown in the formulas.  Accordingly, the intended meaning of R99 to R100 is unclear.  Clarification and/or correction are required.
Claim 20 includes the letter “V” beneath compound H16 in the claim set dated 04/13/2020.  It is unclear how the letter is intended to further limit in the claim.  Clarification and/or correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (WO 2014/092083; Note: Patent family equivalent document US 2016/0197286 A1 is used as the English language translation in the citations below).
Regarding the instant “first compound represented by Formula 1”, Kawamura et al. discloses a dopant compound according to the following formula (1) for an organic electroluminescence device emitting layer (see abstract):

    PNG
    media_image1.png
    249
    344
    media_image1.png
    Greyscale
.
In the formula, X1 to X5 are independently CR1 or nitrogen and at least one is a nitrogen atom (see par. 20).  More specifically, a formula (1) may be a formula (1-2) where R14 and R15 may join together and/or R12 and R13 may join together (see par. 110-112) and see also specific  Formula 1-3 in par. 115 and Formula 18 in par. 1

    PNG
    media_image2.png
    270
    382
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    207
    406
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    231
    289
    media_image4.png
    Greyscale
.
A specifically shown L1 group bonded to a X1 to X5 containing ring group may comprise the following para-phenyl linking group attached to a phenyl substituted pyrimidine group:

    PNG
    media_image5.png
    158
    189
    media_image5.png
    Greyscale
(see middle left compound corresponding ring groups on page 34).  The teachings of a Kawamura et al. dopant compound of formula 1 meet the requirements of compounds the same as specific compound set forth in instant claim 14 where L1 is phenylene.  Although Kawamura et al. does not show an example formula 1 compound where the more specific formula 1-2, formula 1-3 or formula 18 discussed above comprises an L1 group bonded to the X1 to X5 containing ring group specifically comprising the following para-phenyl linking group attached to a phenyl substituted pyrimidine group as discussed above

    PNG
    media_image5.png
    158
    189
    media_image5.png
    Greyscale
,
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a compound of a formula 1-2, formula 1-3 or formula 18 having the L1 group bonded to the X1 to X5 containing ring group as disclosed, because the groups are set forth within the definition of formulas 1-2, 1-3, and 18 as disclosed by Kawamura.  
Also regarding the instant “first compound”, Kawamura teaches the following formula (1-1) for a dopant material of an EL device (see US ‘286, par. 48-49; see also formula (13) at par. 148):

    PNG
    media_image6.png
    140
    438
    media_image6.png
    Greyscale

The Cz group may be a carbazole group and variable “a” may be 2 or 3 (see “10b” par. 52 and par. 65).  L1, L2 and L3 may be single bond or an aromatic hydrocarbon group (see par. 61-63) and “b”, “c”, and “d” may be 1 to 3 (see par. 65).  In the formula (1-1), the Az1 group is the following formula (12) (see par. 67):

    PNG
    media_image7.png
    123
    319
    media_image7.png
    Greyscale
.
In the formula (12), each X is CR1 or nitrogen and preferably, X1 and X3 may be selected as nitrogen atoms (see par. 68-69).  The R1 may include a 6 carbon aryl group (i.e. phenyl) or hydrogen (see par. 70).   Further regarding L1, L2 and/or L3 as aromatic hydrocarbon groups, the groups may be “derived from the aryl group having 6 to 30 ring carbon atoms” (see par. 267). More specifically, aryl groups are discussed par. 241-244 and both phenyl and bi-phenyl are discussed as known aryl groups (see par. 241-244).
	Kawamura does not show an example compound of formula 1-1 where there are two or three phenylene groups between the Cz group and the Az1 groups; however, as discussed above, the formula (1-1) derivatives

    PNG
    media_image6.png
    140
    438
    media_image6.png
    Greyscale

are defined such that Cz may be selected as carbazole, “a” may be 2 or 3, L2 and/or L3 may be a single bond or a 6-carbon aryl group (i.e. para-phenylene), “b” may be 1, “d” may be 1, L1 may be selected as a 6 carbon aryl group (i.e., para-phenylene), “c” may be 1, and Az1 (formula 12)
 
    PNG
    media_image8.png
    99
    83
    media_image8.png
    Greyscale

may be selected with X1 and X3 as nitrogen and X1 and X4 as CR1 with R1 as phenyl and X5 as CR1 with R1 as hydrogen:
 
    PNG
    media_image9.png
    119
    177
    media_image9.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed formula 1-1 derivative as defined by Kawamura, because given the teachings of Kawamura one would expect to achieve compounds within the disclosure of Kawamura for use in an EL device with a predictable result and a reasonable expectation of success.
	Regarding the instant “second compound”, Kawamura et al. teaches at least the following compounds mCP and DPEPO (see page 106, left column):

    PNG
    media_image10.png
    128
    233
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    147
    209
    media_image11.png
    Greyscale
.
The compound mCP is the same as the instant claim 20 “H1” and DPEPO is the same as the instant claim 20 “H10”.  Both materials are taught as host materials for a light emitting layer of a device (see par. 394 and par. 423).  Regarding instant claim 15, mCP is a carbazole ring compound and DPEPO is a phosphine oxide compound.
	Regarding the claimed properties and property relationships, the Office submits Kawamura et al. discloses compounds the same as “first compounds” and “second compounds” as claimed by applicant and are therefore considered to include combinations of compounds meeting property requirements as claimed.  The property relationship meeting the claim limitations would naturally flow from the combination of two compounds the same as compounds claimed by applicant.  The Office notes that a composition of two compounds is physically the same, it must have the same properties.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Further, the Patent and Trademark Office can require Applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes.  The burden of proof is on Applicants where the rejection is based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and the Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, 195 USPQ 431 (CCPA 1977).
	Further, it would have been obvious to choose compounds as described above per the instant “first compound” as a dopant in a light emitting layer and to choose “second compound” mCP or DPEPO as host material for a light emitting layer as taught by Kawamura and arrive a device also meeting the limitations of the instant claims.   One would expect to achieve an operational device including compounds reading upon a “first compound” and a “second compound” in a light emitting layer with a predictable result and a reasonable expectation of success.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Skardziute et al., Dyes and Pigments, Vol. 118, (2015), pages 118-128 teaches pyrimidine and carbazole group containing derivatives (see title and abstract).
Su et al., J. Mater. Chem., (2012), Vol. 22, pages 3447-3456 teaches pyrimidine and carbazole group containing derivatives (see Scheme 1, page 3449).
Verbitskiy et al., J. Fluoresc., (2015), 25:763-775 teaches pyrimidine and carbazole group containing derivatives (see Scheme 1 on page 765).
Aizawa et al., Organic Electronics, Vol. 13, (2012), pages 2235-2242 teaches carbazole-based host materials for organic light-emitting devices (see title and Scheme 1 on page 2236).
Kato et al., J. Org. Chem., (2015), Vol. 80, pages 9076-9090 teaches carbazole-pyrimidine derivatives with electrochemical properties (see title and abstract).
The references are considered relevant to the art of the endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786